NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0575n.06

                                          No. 19-4102

                         UNITED STATES COURT OF APPEALS                               FILED
                              FOR THE SIXTH CIRCUIT                              Oct 07, 2020
                                                                            DEBORAH S. HUNT, Clerk

EN HUA ZHU,                                    )
                                               )          ON PETITION FOR REVIEW
        Petitioner,
                                               )          OF A FINAL ORDER OF THE
                                               )          BOARD OF IMMIGRATION
        v.
                                               )          APPEALS
WILLIAM P. BARR, Attorney General,             )
                                               )
        Respondent.                                               OPINION
                                               )



BEFORE: MERRITT, MOORE, and GIBBONS, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. En Hua Zhu petitions this court to review

the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen his

immigration proceedings. Previously, Zhu, a native and citizen of the People’s Republic of China

(“China”), had filed for asylum, withholding of removal, and protection under the Convention

Against Torture on the basis of his Christian religion. A.R. at 403–12. Shortly thereafter, the

Government commenced removal proceedings against Zhu, id. at 518–19, and Zhu conceded

removability, id. at 209. On October 26, 2009, the immigration judge denied Zhu’s application

for relief, id. at 174, and the BIA dismissed Zhu’s appeal, id. at 110. We dismissed in part and

denied in part Zhu’s petition for review. En Hua Zhu v. Holder, 528 F. App’x 544, 547 (6th Cir.

2013) (per curiam). Now, Zhu has moved to reopen his proceedings in light of his participation in

the China Democracy Party and worsening conditions for pro-democracy advocates in China.
No. 19-4102, Zhu v. Barr


       Zhu filed his motion to reopen in September 2018. In support of his motion, Zhu submitted

evidence to show a change in country conditions for pro-democracy advocates and to prove his

participation in the China Democracy Party. See A.R. at 5–20, 37–79. The evidence included

several newspaper articles reporting on President Xi Jinping’s growing hostility toward pro-

democracy activists since taking office in 2012, id. at 62–79, and an affidavit by a leader of the

Democratic Party of China attesting that Zhu has been involved in pro-democracy activities and

that pro-democracy advocates in China are increasingly being targeted and imprisoned, id. at 9–

15.

       On October 15, 2019, the BIA denied Zhu’s motion to reopen. Id. at 4. Generally, a motion

to reopen must be filed within ninety days of the date of entry of a final administrative order of

removal. 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). However, there is no time limit

to file a motion to reopen based on changed country conditions supporting the movant’s

application for asylum or withholding of removal, provided that the movant can point to material

evidence that “was not available and would not have been discovered or presented at the previous

proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). Zhu’s motion to reopen

came years after a final order of removal was entered against him, and the BIA determined that

Zhu failed to show that the changed-country-conditions exception applies in his case.

       “The decision to grant or deny a motion to reopen or reconsider is within the discretion of

the Board.” 8 C.F.R. § 1003.2(a). Thus, we review the BIA’s denial of a motion to reopen for

abuse of discretion, which is limited in this context to decisions “made without a rational

explanation, [that] inexplicably departed from established policies, or [that] rested on an

impermissible basis such as invidious discrimination against a particular race or group.” Dieng v.


                                                2
No. 19-4102, Zhu v. Barr


Barr, 947 F.3d 956, 960–61 (6th Cir. 2020) (quoting Alizoti v. Gonzales, 477 F.3d 448, 453 (6th

Cir. 2007)). Among the reasons why the BIA might deny a motion to reopen are the movant’s

“failure to establish a prima facie case for the relief sought, [a] failure to introduce previously

unavailable, material evidence, and a determination that even if these requirements were satisfied,

the movant would not be entitled to the discretionary grant of relief which he sought.” Id. at 961

(quoting INS v. Doherty, 502 U.S. 314, 323 (1992)).

       The BIA denied Zhu’s motion to reopen for two reasons. First, in its view, Zhu “has not

demonstrated materially changed country conditions in China to warrant an exception to the time

limit for his motion to reopen.” A.R. at 4. Specifically, in the BIA’s view, Zhu’s evidence did not

show a material change in country conditions since Zhu’s removal proceedings in 2009. Id.

Second, according to the BIA, “[Zhu] has not established that he is prima facie eligible for relief

from removal.” Id. In particular, the BIA highlighted Zhu’s failure to adduce evidence that pro-

democracy activists like himself would be punished for their politically dissident activities in the

United States upon their return to China. Id. at 4.

       As to the first basis, the BIA failed to make the requisite findings supporting it, and as to

the second, the Board did not provide a rational explanation for its conclusion. First, with respect

to changed country conditions, the BIA concluded that there was “insufficient” evidence that

repression of pro-democracy activists had worsened since 2009, but did not make any findings

regarding the evidence that Zhu provided in support of this proposition. Accompanying Zhu’s

motion to reopen were various news articles describing Chinese President Xi Jinping’s brutal

crackdown against pro-democracy activists, the likes of which have not been seen in decades. See

id. at 63 (2017 article noting that “[i]n the past five years, [Xi Jinping] has consolidated power,


                                                 3
No. 19-4102, Zhu v. Barr


purged rivals and encouraged a personality cult to a degree not seen since the death of Mao Zedong

in 1976”); id. at 67 (2017 article reporting on activists’ description of “a drastic deterioration in

China’s treatment of human rights campaigners,” with a Human Rights Watch associate regarding

it as “the worst since the 1989’s crackdown on pro-democracy protests in Tiananmen Square”);

id. at 70 (2018 statement from Chinese Human Rights Defenders that “Xi Jinping’s brutal

crackdown on human rights continues”); id. at 72 (“Dozens of lawyers, human rights activists and

labor organizers have been arrested as part of an ongoing crackdown launched by President Xi

Jinping since he came to power in 2012.”); id. at 74–78 (2018 article describing “[t]he growing

reach of China’s security apparatus” in repressing pro-democracy protests in Hong Kong). This

evidence, assumed to be true on a motion to reopen, Hernandez-Perez v. Whitaker, 911 F.3d 305,

317 (6th Cir. 2018), demonstrates that Chinese governmental repression of pro-democracy efforts

has not proceeded at a steady pace from 1989 until now, but rather has spiked since 2012. See

Mandebvu v. Holder, 755 F.3d 417, 427 (6th Cir. 2014) (“Our law does not require that ‘changed

circumstances’ constitute an entirely new conflict in an asylum applicant’s country of origin.”)

(quoting Vahora v. Holder, 641 F.3d 1038, 1044 (9th Cir. 2011)); Luhiso v. Barr, 787 F. App’x

319, 323 (6th Cir. 2019) (“A change in circumstance is attributable to a country’s conditions if the

country as a whole becomes more hostile or dangerous.”). Of particular relevance here is the

repeated observation in Zhu’s submitted reports that antidemocratic persecution has not been this

severe in decades; ipso facto, the period preceding Xi Jinping’s rise to power—such as in 2009,

when Zhu was in removal proceedings—saw less persecution than the current period of Xi

Jinping’s reign.




                                                 4
No. 19-4102, Zhu v. Barr


       Assessing Zhu’s exhibits, the BIA stated simply that he had “not presented sufficient

evidence” that country conditions had worsened relative to the time at which he was ordered

removed. Id. at 4; see also id. (“[T]he evidence of continuing repression in China of pro-

democracy activities is insufficient to demonstrate materially changed conditions in China since

the respondent’s removal proceedings in 2009.”). In light of the extensive evidence that Zhu

adduced, however, the only way in which the BIA could have arrived at this conclusion was by

discrediting his evidence. And in order to discredit this evidence, “the BIA, not this court, must

make the determination that [the evidence] is ‘inherently unbelievable.’” Trujillo Diaz v. Sessions,

880 F.3d 244, 253 (6th Cir. 2018) (quoting Haftlang v. I.N.S., 790 F.2d 140, 144 n.2 (D.C. Cir.

1986)). If no such determination is made, the BIA “must accept as true reasonably specific facts

proffered by an alien in support of a motion to reopen.” Id. at 252 (quoting Haftlang, 790 F.2d at

143). This requirement of an on-the-record determination that a petitioner’s evidence is inherently

unbelievable is not a requirement that the BIA “recite these magic words every time it denies a

motion to reopen on evidentiary grounds.” Dieng, 947 F.3d at 963. But the BIA must, at a

minimum, “adequately indicate[] its finding that new evidence was inherently unbelievable.” Id.

In Dieng, we recounted how the BIA had made its findings abundantly clear:

       [T]he BIA explained that it gave the new evidence minimal weight because: the
       affidavits were “self-serving and speculative”; the petitioners’ statements
       concerning changed country conditions were not “based on personal knowledge”;
       and the letters from petitioners’ family members were from “interested witnesses,
       speculative, and not corroborated with objective evidence.” In other words, the BIA
       found that the petitioners’ new evidence was inherently unbelievable. In any event,
       petitioners failed to substantiate their claim that the “Senegalese government is
       powerless to stop the [petitioners’] relatives” from performing FGM on Dieng and
       her daughters.




                                                 5
No. 19-4102, Zhu v. Barr


Id. at 963–64 (citations omitted). No such reasoning is evident in the BIA’s two-page order

denying Zhu’s motion. It did not “explicitly find” that the array of reporting on the worsening of

conditions for pro-democracy activists in China was inherently unbelievable, “[n]or did it make

any findings that would indicate that it reached this conclusion.” Trujillo Diaz, 880 F.3d at 253.

It did not suggest that this evidence was “at odds with other materials” attached to Zhu’s motion,

id. (quoting Fessehaye v. Gonzales, 414 F.3d 746, 755 (7th Cir. 2005)), nor did it determine that

the reporting “was incompatible with some other incontrovertible piece of evidence,” id.

       “[W]e do not make interpretive leaps on the Board’s behalf.” Hernandez-Perez, 911 F.3d

at 319. If the BIA regards evidence of the sharp uptick in China’s repression of pro-democracy

activists like Zhu as “inherently unbelievable,” it must articulate this conclusion. See id. (“Though

it need not write an exegesis on every contention, the BIA must consider the issues raised, and

announce its decision in terms sufficient to enable a reviewing court to perceive that it has heard

and thought and not merely reacted.          Cursory, summary, or conclusory statements are

inadequate.”) (quoting Trujillo Diaz, 880 F.3d at 255). Whether in the form of affidavits or media

reports, evidence of changed country conditions must be accepted as true absent such a finding.

Trujillo Diaz, 880 F.3d at 252. The Board abused its discretion in contravening this rule.

       Second, the BIA’s distinction between China’s regard for anti-authoritarian dissident

activity inside and outside its borders “was made without a rational explanation.” Alizoti, 477 F.3d

at 453 (quoting Balani v. I.N.S., 669 F.2d 1157, 1161 (6th Cir. 1982)). As an evidentiary matter,

Zhu ably demonstrated that the Xi Jinping government has a keen interest in preserving its interests

beyond mainland China. See A.R. at 64 (2017 article stating that, unlike a previous Chinese leader,

Xi Jinping “has ordered the party and state apparatus to be far more active abroad in defending


                                                 6
No. 19-4102, Zhu v. Barr


China’s interests”); id. at 74 (2018 article describing how China has “tighen[ed] its grip” on Hong

Kong and cracked down on pro-democracy activists there). The proposition that Xi Jinping’s

government might simply disregard Chinese pro-democracy activities abroad is particularly

puzzling when applied to Zhu, a U.S.-based dissident who promotes precisely the same “western

values” that Xi Jinping has opposed, according to Zhu’s exhibits. See id. at 63–64 (describing Xi

Jinping’s “rejection of ‘western’ political systems”). It strains credulity to assume that a self-

proclaimed antiwestern, antidemocratic regime, which has “jettison[ed] the foreign policy mantra

of non-interference,” id. at 64, would give Zhu a pass for his dissident activity outside of China.

       In sum, the BIA abused its discretion in concluding that Zhu had failed to adduce evidence

of changed country conditions and that he failed to establish a prima-facie case for the relief

sought. We note that, although we hold that the BIA abused its discretion in denying Zhu’s motion

to reopen, this holding is limited. Whether Zhu’s underlying application for relief has merit is for

the agency to determine. See Hernandez-Perez, 911 F.3d at 319 (“We emphasize that, in

remanding, we make no determinations on the issues raised or the merits of this application. These

are questions for the BIA to decide in the first instance.”). We accordingly GRANT the petition

for review and REMAND to the BIA for proceedings consistent with this opinion.




                                                 7